263 F.2d 840
Myrtle LA VANCHY and Mildred Boylan, Appellants,v.UNITED STATES of America.
No. 16116.
United States Court of Appeals Eighth Circuit.
February 20, 1959.

Appeal from the United States District Court for the Eastern District of Missouri.
Bernard Steinger and Wayne C. Smith, Jr., St. Louis, Mo., for appellants.
Perry W. Morton, Asst. Atty. Gen., Roger P. Marquis, Atty., U. S. Department of Justice, Washington, D. C., Hugh Nugent, Atty., U. S. Department of Justice, Kansas City, Mo., and Harry Richards, U. S. Atty., St. Louis, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed for want of diligent prosecution, on motion of appellee.